DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 09/22/2021. 
Status of the Claims

Claims 1-33, 39, 40, 47 and 50 are canceled.
Claims 53-57 are added.
Claims 34-38, 41-46, 48, 49 and 51-57 are pending in the application. 

Response to Arguments
Applicant argument is moot with respect to the following ground of rejection.
However, essentially in response to the Applicant argument that “The cited prior art is distant (and not relevant), because the prior art does not solve the same problem of splitting/merging flows in the core network element, user plane function (UPF) and the related signaling”, the Examiner respectfully disagrees. The Examiner indicates that the cited art is concerned with solving the same problem (flow/bearer split) as discussed in the entire specification; see page 3 section 3. Technical Problem to be solve in the invention. 
Search
New search is conducted. New art are found. 
The following prior art is used to reject the current claim. Provisional 62/451,645 of Pub. No.: 2018/0317086 to Ben Henda et al hereinafter Ben Henda.
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 48, 49, 51, 52-57 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US 2020/0120736 A1 hereinafter Xu Provisional 62/492,964 in view of Provisional 62/451,645 of Pub. No.: 2018/0317086 to Ben Henda et al. hereinafter Ben Henda.

Regarding claim 48. Xu discloses an apparatus, referring for fig. 5, secondary node SN, comprising: at least one processor; and at least one non-transitory memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to 
transmit, to a user plane function of a  user plane network node, a first indication for how to split flows of at least one protocol data unit session to at least two network nodes for transmission as a first bearer in a master network node and as a second bearer in a secondary network node, fig. 5, and pages 3 and 5-6, SN receives bearer type change or modification indication from the Master Node MN; the indication indicates to split SCG bearer to SCHG split bearer, i.e. how to split the flows at SN between SN and MN; or 
transmit, to at least one of an access management function and session management function, a second indication for how to split flows of at least one protocol data unit session into at least two flows for transmissions through at least two network nodes, wherein at least a first flow is transmitted as a first bearer in a master network node and at least a second flow is transmitted as a second bearer in a secondary network node.
Xu does not explicitly disclose a user plane function of a user plane network node; wherein causing the apparatus at least to transmit the first indication comprises causing the apparatus at least to transmit the first indication, with at least one of an evolved radio network node, an evolved long-term evolution radio network node, a fifth generation radio network node, or next generation radio network node
Ben Henda discloses a user plane function of a user plane network node, see fig. 1 user plane 16;
 wherein causing the apparatus at least to transmit the first indication comprises causing the apparatus at least to transmit the first indication, with at least one of an evolved radio network node, an evolved long-term evolution radio network node, a fifth generation radio network node, or next generation radio network node, fig. 2 , SMF is included in a 5G network; see core network includes session management function (SMF) responsible for session management; an access and mobility management function (AMF) with SMF shown in fig. 2, wherein page fig. 2 and [0025]- [0029]: mobility management function (read: Access and Mobility Management function (AMF))  and session management function (SMF) wherein the UE (NG UE) is connected to the network to the AMF for accessing different network slices (NSs), see [0031].  
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Xu with Ben Henda to access different network using a fifth generation radio network node (5G), see [0033]-[0034].
Regarding claim 49. Xu discloses, wherein the first indication comprises at least one of a configuration, a configuration indication, and a modification indication, fig. 5, pages 5-6, bearer change or modification indication.

Regarding claim 51. Xu discloses, further comprising causing the apparatus transmitting the second indication at least to determine how to split flows of the at least one protocol data unit session into the at least two flows for transmissions through the at least two network nodes, with taking into account quality of service of the flows and requirements for mapping from the at least one session to at least one data radio bearer, fig.5, Pages 3 and 5-6, SN receives bearer type change or modification indication from the Master Node MN; the indication indicates to split SCG bearer to SCHG split bearer, i.e. how to split the flows at SN between SN and MN the indication is triggered by SN overload, i.e. quality of service of the flow.

Regarding claim 52. Xu discloses, wherein the second indication is transmitted when the master network node reconfigures any of master cell group bearer types to secondary cell group bearer types, fig.5, Pages 3 and 5-6, SN receives bearer type change or modification indication from the Master Node MN; the indication indicates to split SCG bearer to SCHG split bearer, i.e. how to split the flows at SN between SN and MN; the indication is transmitted by MN to reconfigure the bearers due to the overload condition.

Regarding claim 53. Xu discloses A method, comprising: 
not explicitly disclose) a first indication for how to split flows of at least one protocol data unit session to at least two network nodes for transmission as a first bearer in a master network node and as a second bearer in a secondary network node, fig. 5, and pages 3 and 5-6, SN receives bearer type change or modification indication from the Master Node MN; the indication indicates to split SCG bearer to SCHG split bearer, i.e. how to split the flows at SN between SN and MN; or 
transmitting, to at least one of an access management function and session management function, a second indication for how to split flows of at least one protocol data unit session into at least two flows for transmissions through at least two network nodes, wherein at least a first flow is transmitted as a first bearer in a master network node and at least a second flow is transmitted as a second bearer in a secondary network node.
Xu does not explicitly disclose a user plane function of a user plane network node;
wherein causing the apparatus at least to transmit the first indication comprises causing the apparatus at least to transmit the first indication, with at least one of an evolved radio network node, an evolved long-term evolution radio network node, a fifth generation radio network node, or next generation radio network node.
Ben Henda discloses a user plane function of a user plane network node, see fig. 1 user plane 16;
wherein causing the apparatus at least to transmit the first indication comprises causing the apparatus at least to transmit the first indication, with at least one of an evolved radio network node, an evolved long-term evolution radio network node, a fifth generation radio fig. 2 , SMF is included in a 5G network; see core network includes session management function (SMF) responsible for session management; an access and mobility management function (AMF) with SMF shown in fig. 2, wherein page fig. 2 and [0025]- [0029]: mobility management function (read: Access and Mobility Management function (AMF))  and session management function (SMF) wherein the UE (NG UE) is connected to the network to the AMF for accessing different network slices (NSs), see [0031].  
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Xu with Ben Henda to access different network using a fifth generation radio network node (5G), see [0033]-[0034].

Regarding claim 54. Xu discloses, wherein the first indication comprises at least one of a configuration, a configuration indication, and a modification indication, fig. 5, pages 5-6, bearer change or modification indication.

Regarding claim 55. Xu discloses, further comprising causing an apparatus transmitting the second indication at least to determine how to split flows of the at least one protocol data unit session into the at least two flows for transmissions through the at least two network nodes, with the master network node, with taking into account quality of service of the flows and requirements for mapping from the at least one session to at least one data radio bearer, fig.5, Pages 3 and 5-6, SN receives bearer type change or modification indication from the Master Node MN; the indication indicates to split SCG bearer to SCHG split bearer, i.e. how to split the flows at SN between SN and MN the indication is triggered by SN overload, i.e. quality of service of the flow.

Regarding claim 56. Xu discloses, wherein the second indication is transmitted when the master network node reconfigures any of master cell group bearer types to secondary cell group bearer types, fig.5, Pages 3 and 5-6, SN receives bearer type change or modification indication from the Master Node MN; the indication indicates to split SCG bearer to SCHG split bearer, i.e. how to split the flows at SN between SN and MN; the indication is transmitted by MN to reconfigure the bearers due to the overload condition.

Regarding claim 57. Xu disclose An apparatus, comprising: 
at least one processor; and at least one non-transitory memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to: 
receive, with a user plane function of a user plane network node of a core network, an indication for how to split flows of at least one protocol data unit session into at least two flows through at least two network nodes, wherein at least a first flow is transmitted through a master network node and at least a second flow is transmitted through a secondary network node, see fig. 5 on page 4; citation pages 3 and 5-6 for, SN receives bearer type change or modification indication from the Master Node MN; the indication indicates to split SCG bearer to SCHG split bearer, i.e. how to split the flows at SN between SN and MN; and 
fig.5, Pages 3 and 5-6, SN splits SCG bearers, i.e. split flows between SN and MN based on the received indication.
However, Xu does not explicitly disclose wherein causing the apparatus at least to receive the indication comprises causing the apparatus at least to receive the indication directly from at least one of an evolved radio network node, an evolved long- term evolution radio network node, a fifth generation radio network node, or next generation radio network node.
Ben Henda discloses wherein causing the apparatus at least to receive the indication comprises causing the apparatus at least to receive the indication directly from at least one of an evolved radio network node, an evolved long- term evolution radio network node, a fifth generation radio network node, or next generation radio network node, fig. 2 , SMF is included in a 5G network; see core network includes session management function (SMF) responsible for session management; an access and mobility management function (AMF) with SMF shown in fig. 2, wherein page fig. 2 and [0025]- [0029]: mobility management function (read: Access and Mobility Management function (AMF))  and session management function (SMF) wherein the UE (NG UE) is connected to the network to the AMF for accessing different network slices (NSs), see [0031].  
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Xu with Ben Henda to access different network using a fifth generation radio network node (5G), see [0033]-[0034].

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance of independent claim 34 and 44.
Claim 34 is allowed because after a search, no prior art, alone or in combination is found that discloses the combination of feature including that wherein causing the apparatus at least to receive the indication comprises causing the apparatus at least to receive the indication from at least one of an access and mobility management function or a session management function. The limitations combined with limitations that requires at least a first flow is transmitted through a master network node and at least a second flow is transmitted through a secondary network node is not disclosed in the prior art.
When closely reviewed Pub. No.: 2018/0317086 to Ben Henda et al. discloses core network includes session management function (SMF) responsible for session management; an access and mobility management function (AMF) with SMF shown in fig. 2, wherein page fig. 2 and [0025]- [0029]: mobility management function (read: Access and Mobility Management function (AMF))  and session management function (SMF) wherein the UE (NG UE) is connected to the network to the AMF for accessing different network slices (NSs), see [0031].  
Thus claim 34 is allowed. Thus dependent claim 35-38 and 41-43 are allowed.
Claim 44 recites similar limitations and, for the same reason is allowed. Thus dependent claims 45-46.
Therefore, claims 34-38 and 41-46 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        1/10/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414